UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4452



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHAWN DALE BEASON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (CR-03-266)


Submitted:   January 26, 2005             Decided:   April 25, 2005


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Monica L. Dillon,
Special Assistant United States Attorney, Beckley, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Shawn Beason, a federal prisoner, was indicted on one

count   of    possession   of    marijuana      by   a    federal      prisoner,       in

violation of 18 U.S.C. § 1791(a)(2) (2000).                       Beason moved to

dismiss   the    indictment     on   the   grounds       that   his    detention       in

administrative      segregation      for    eleven       months       prior    to   his

indictment violated his due process and              speedy trial rights under

the Fifth and Sixth Amendments.             The district court denied the

motion.      Following a bench trial, the district court found Beason

guilty and sentenced him to six months in prison.                       The sentence

runs consecutively to his undischarged sentence.                   Beason appeals,

asserting that the district court erred when it denied his motion

to dismiss.     We affirm.

             Addressing    first     Beason’s    Fifth      Amendment         claim,    a

defendant “may invoke due process to challenge delay both before

and after official accusation.” Doggett v. United States, 505 U.S.

647, 655 n.2 (1992).         To determine whether pre-indictment delay

violates the Due Process Clause of the Fifth Amendment, we examine:

(1) whether the defendant can show that he has suffered any actual,

substantial prejudice; and (2) if so, whether the reasons for the

delay justify the prejudice to the defendant.                     United States v.

Automated Med. Labs., Inc., 770 F.3d 399, 403                     (4th Cir. 1996)

(noting that defendant’s burden is a heavy one).                       Here, Beason




                                      - 2 -
failed to demonstrate any actual prejudice, and we conclude that

there was no Fifth Amendment violation.

          Beason contends that his placement in administrative

segregation constituted a de facto arrest that triggered Sixth

Amendment protections. However, “[t]he speedy trial right does not

apply to . . . pre-indictment delay because that right does not

attach until the defendant has been arrested or indicted.”     Jones

v. Angelone, 94 F.3d   900, 906 n.6 (4th Cir. 1996).   Confinement in

administrative segregation is not the equivalent of an arrest or

accusation for Sixth Amendment purposes.      See United States v.

Daniels, 698 F.2d 221, 223 (4th Cir. 1983).    Therefore, there was

no Sixth Amendment violation.

          Accordingly, we affirm Beason’s conviction.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                - 3 -